Citation Nr: 0907867	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation (SMC) greater than that provided under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for the 
anatomical loss of one foot.

2.  Entitlement to an effective date earlier than April 26, 
2007 for the grant of SMC for the loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	David L. Byer


WITNESSES AT HEARING ON APPEAL

Appellant; and Appellant's Spouse, Cousin and two other 
Friends


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  The Veteran's discharge documents reflect that he was 
awarded the Purple Heart, the Army Commendation Medal with 
"V" device, and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia in which SMC at a level above "K" 
based on disabilities associated with the service-connected 
amputation of the upper third right thigh was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A transcript of the hearing is 
associated with the claims file.

In an August 2007 rating decision, the RO granted service 
connection for left wrist and right wrist degenerative 
changes, evaluating the disabilities as 10 percent effective, 
respectively, effective in December 2005.  The rating 
decision also granted entitlement to SMC based on the loss of 
use of a creative organ, effective April 26, 2007.  In 
October 2007, the Veteran expressed disagreement with the 
rating decision.  In January 2008, the Veteran withdrew this 
notice of disagreement but indicated that he wished to pursue 
the issue of an earlier effective for the grant of SMC for 
loss of creative organ, citing clear and unmistakable error 
in the original, September 1971, rating decision.  The Board 
finds that the Veteran has preserved his notice of 
disagreement as to an effective date earlier than April 26, 
2007 for the grant of SMC for loss of use of a creative 
organ. A statement of the case must therefore be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran and his witness testified as to increased 
fatigue, drowsiness, inability to focus, and depression 
arising in part as the result of his service connected 
disabilities and prescribed pain medications.  Claims for 
side effects resulting from prescribed medications, and for 
an increased evaluation for PTSD are inferred and referred to 
the RO for appropriate action.

The issue of entitlement to an earlier effective date for the 
grant of SMC based on the loss of the use of a creative organ 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for amputation of the 
upper third right thigh secondary to multiple shell fragment 
wounds (SFWs).  The medical evidence establishes that he has 
not been unable to use prosthetic devices due to the nature 
of the amputation.

2.  The Veteran is service connected for degenerative 
spurring of the calcaneous, left ankle, and degenerative 
arthritis, left knee associated with the amputation of the 
upper third right thigh.

3.  The medical evidence demonstrates that the service 
connected left leg disabilities approximate loss of use of 
the left leg with complications preventing natural knee 
action with prosthetics in place.  


CONCLUSION OF LAW

The criteria for a higher level of SMC compensation at a rate 
authorized pursuant to 38 U.S.C.A. § 1114(m), plus an 
intermediate level authorized under 38 C.F.R. § 3.350(f)(3), 
but no higher, are met. 38 U.S.C.A. §§ 1114(m), 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.350(c), 3.350(f)(3), 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Pre-adjudicatory notice was provided in a September 2004 
letter; however, this notice was insufficient in that it 
provided no information concerning the regulations governing 
SMC.  However, although the appellant received inadequate 
preadjudicatory notice and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores, supra.

The September 2004 letter explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The September 2005 rating decision 
explained the criteria required to obtain SMC under the "N" 
level, and what would be needed to obtain SMC on the basis of 
the need for aid and attendance or housebound benefits.  The 
January 2007 statement of the case provided the appellant 
with the applicable regulations relating to SMC levels, 
including level "K", "L", "M", "N", and "O".  
Moreover, the record shows that the appellant was represented 
by a private attorney throughout the adjudication of his 
claims, up until January 2008, when he appointed his present 
representative.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006). Based on the record as a whole, the Board finds that 
a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his increased evaluation claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.

VA has obtained service medical records, has assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did do.  All other 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  SMC

SMC is payable at a higher rate than that specified in 38 
U.S.C.A. § 1114(k) if the Veteran, as the result of service 
connected disability, has suffered the anatomical loss or 
loss of use of both feet, one hand and one foot, blindness in 
both eyes with visual acuity of 5/200 or less or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

SMC is payable at a higher rate than that specified in 38 
U.S.C.A. § 1114(l) if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, or of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place, or of one arm and one leg at levels, or 
with complications, preventing natural elbow and knee action 
with prostheses in place, or has suffered blindness in both 
eyes having only light perception, or has suffered blindness 
in both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(m); 38 
C.F.R. § 3.350(c).

SMC is payable at a higher rate than that specified in 38 
U.S.C.A. § 1114(l) if the veteran, as the result of service 
connected disability, has suffered the anatomical loss or 
loss of use of both arms at a level or with complications, 
preventing natural elbow action with prosthesis in place, or 
of the anatomical loss of both legs so near the hip as to 
prevent the use of a prosthetic appliance; or of anatomical 
loss of one arm and one leg so near the shoulder and hip as 
to prevent use of a prosthetic appliance; or the anatomical 
loss of both eyes or blindness without light perception in 
both eyes. 38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).

SMC is payable at a higher rate than that specified in 38 
U.S.C.A. § 1114(n) if the veteran, as the result of service 
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through 
(n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered total blindness 
with 5/200 visual acuity or less, or if the veteran has 
suffered service connected total deafness in one ear or 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 40 percent or 
more disabling and the veteran has also suffered service 
connected blindness having only light perception or less, or 
if the veteran has suffered the anatomical loss of use of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances, or if the veteran has paralysis of 
both lower extremities, together, with loss of bladder and 
sphincter control. See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities. This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities. The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement. 38 C.F.R. § 3.350(e)(3).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment. 38 C.F.R. § 3.352(a).

Being bedridden, for the purposes of determining the criteria 
for SMC, is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed bed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran is currently in receipt of special monthly 
compensation provided by 38 U.S.C.A. § 1114(k) based on the 
loss of one anatomical foot, from July 1971, and for loss of 
a creative organ, from April 2007.  

The Veteran has proffered statements provided by his treating 
VA and private physician establishing that disabilities 
arising from the inservice injuries that resulted in the 
amputation of his right leg have resulted in the loss of the 
use of the Veteran's remaining left leg.  The statements, 
dated in February and March 2007 reflect findings of severe 
arthritis in the left ankle, left knee, and left hip and note 
that these disabilities are the result of overuse of the left 
leg in ambulation and balance for the more than 30 years 
since his original injury.  The physicians observed that the 
Veteran fatigued easily and was no longer able to ambulate 
with crutches.  He required a motorized scooter for all 
mobility.  Moreover, the Veteran's pain levels were observed 
to exceed his prescribed pain medication regimen.  All three 
physicians-private and VA-opined that the Veteran's loss of 
function in the left leg was essentially the same as if the 
leg had been amputated.

VA treatment records and VA examinations concur, showing that 
the Veteran continued to receive treatment for pain and 
muscle spasms, and is no longer able to ambulate.  These 
records show a scooter was prescribed in November 2004.

VA examinations show severe degeneration in the left leg 
joints, with accompanying weakness, pain, and pain on motion 
due to overuse and weight bearing resulting from the right 
leg amputation.  In addition, while these results show the 
Veteran retains the ability to move his left knee joint, the 
examiners found the Veteran to exhibit increasing loss of 
use, including the loss of ability to ambulate and, 
ultimately, to transfer himself using crutches.  In a VA 
examination conducted in November 2006, the examiner observed 
the left knee to exhibit deformity, swelling, tenderness, and 
crepitus but no laxity.  Left knee range of motion was 
measured at zero to 87 degrees at its most limited, with 
pain.  The Veteran was observed to wear a left knee brace and 
to be confined to a wheelchair, using crutches for transfers.  
Results of X-rays then taken revealed severe and moderate 
degenerative joint disease of the left knee and moderate 
spurring of the left ankle.  The examiner opined that the 
Veteran was very disabled.  VA examination in August 2007 
shows that the Veteran was unable to stand or ambulate, and 
was no longer able to use crutches to transfer himself.  
Instead, he transferred using his hands and leg.  He 
continued to wear a brace on his left knee and range of left 
knee motion was measured at zero to 100 degrees with pain.  
The examiner observed crepitus, tenderness, painful movement, 
weakness and weakness in flexion and extension.  There was no 
instability.

In February 2008, the Veteran and his witnesses testified 
before the undersigned Veterans Law Judge as to his loss of 
use of the left leg.  In pertinent part, his witnesses stated 
that the Veteran has and continues to struggle to maintain an 
independent life, using his left leg-as well as his upper 
body strength-as much as he can to ambulate and transfer.  
But, the witnesses all observed the Veteran to be unable to 
rely on his left leg to bear his weight or even provide 
balance in ambulation and transfers as he used to be able to 
do.  The Veteran's wife testified that the Veteran has fallen 
numerous times in his persistence in using his left leg 
rather than asking for assistance.  Upon further questioning 
the Veteran admitted that he falls about twice a month.  The 
Veteran's witnesses further noted that the Veteran appears to 
be in much greater pain overall, and to experience much 
greater pain upon attempts to ambulate and transfer such that 
require a greater resting period to recover.  The witnesses 
averred that they observed the Veteran to take more pain 
medications than they had observed in the past, just to 
function; and the Veteran's wife expressed her concern that 
he had to take so much that he was sometimes not aware of 
people talking to him.  The witnesses stated that the Veteran 
no longer participates in activities that he used to be able 
to do, albeit with some help, such as fishing and hunting, 
target shooting or just visiting.  The witnesses stated that 
they must assist the Veteran in gaining access to their homes 
and other establishments whereas before, the Veteran was able 
to make the short transfers necessary to get over a 
threshold, down an embankment, through a narrow doorway, or 
over a few steps.  The Board finds the testimony of the 
Veteran and his witnesses to be highly credible.

Given the statements of the Veteran's treating VA and private 
physicians, the observations made in the VA treatment records 
and examination reports, and the statements of the Veteran 
and his witnesses, the Board finds that the disability 
picture, overall, approximates loss of use of the left leg at 
a level with complications that prevents natural knee action 
with use of a prosthesis.  The Board notes that VA 
examinations reflect findings of left knee joint motion at 
its most limited from zero to 87 degrees.  Notwithstanding, 
and with consideration of pain, pain on motion, weakness, 
incoordination, and impact to weight bearing, the Board finds 
that the evidence demonstrates that the left leg provides no 
practical functionality on weight bearing such as to allow 
any ambulation or transfer free of falling.  Accordingly, the 
Veteran has lost the use of his left leg.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 - 207 (1995), 38 C.F.R. § 4.40, 
4.45; see also 38 C.F.R. § 3.350(c)(2), 4.7.

Based on the foregoing, the Veteran meets the criteria for 
SMC under the "M" rate.  The higher, "N" rate is not for 
application because the criteria require actual amputation of 
both legs in order to warrant it.  See 38 U.S.C.A. 
§ 1114(m),(n); 38 C.F.R. § 3.350(d).  

The Veteran has not claimed, nor does the medical evidence 
establish, that he experienced anatomical loss or loss of use 
of any of his upper extremities.  Rather, VA examination 
conducted in the medical evidence shows that, while he has 
experienced loss of dexterity in his hands and strength in 
his upper extremities, strength yet measured 3 of 5 in July 
2006.  He was further able to sense vibration and 
monofilament sensitivity.  The record further does not 
establish that he has loss of vision of 5/200 in either eye, 
or deafness in either ear, or that he has paralysis of the 
lower extremities with loss of bladder and sphincter control.  
Finally, the Veteran has not claimed, nor does the medical 
evidence establish, that is housebound or that he requires 
the aid and attendance of another.  Hence, the Veteran does 
not meet the criteria for entitlement under the "O" rate.  
See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 350(e).

However, the Board finds that the Veteran meets the criteria 
for an intermediate rate of special monthly compensation 
under 38 C.F.R. §  § 3.350(f)(3), as he has permanent 
disabilities, in addition to the disabilities considered in 
establishing entitlement to the "M" rate, that are 
independently ratable at greater than 50 percent.  These 
disabilities are separate and distinct from those considered 
in the "M" rate and involve different anatomical segments 
or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(m).  38 U.S.C.A. § 
3.350(f)(3). These disabilities are residuals of SFWs to the 
right forearm with partial radial nerve paralysis, evaluated 
at 40 percent disabling; residuals of SFW to the perineum, 
perforation of the rectum and colon, requiring sigmoid 
colostomy, subsequently closed, evaluated at 30 percent 
disabling; multiple urethral strictures secondary to the SFW, 
evaluated at 30 percent disabling; PTSD, evaluated at 30 
percent disabling; degenerative arthritis of the right 
shoulder, degenerative arthritis of the left shoulder, and 
cervical degenerative disc disease, each evaluated as 20 
percent disabling; residuals of SFW in the right arm, scars 
associated with SFW of the scrotum and penis, degenerative 
arthritis of the left elbow, tinnitus, scars of the abdomen 
post operative and colostomy, degenerative changes of the 
left wrist, and degenerative changes of the right wrist, each 
evaluated as 10 percent disabling; and scars of the right 
thigh donor site, hearing loss of the left ear, and 
degenerative changes of bilateral hands, each evaluated as 
zero percent disabling.

Entitlement to the next higher rate of special monthly 
compensation under 38 U.S.C.A. § 3.350(f)(3) is not warranted 
because the additional disabilities, combined, are evaluated 
at less than 100 percent.  Rather, the combined evaluation is 
80 percent.  38 C.F.R. § 3.350(f)(4).

The medical evidence shows that the Veteran's condition is 
severely disabling, progressive and chronic, and that it has 
deteriorated over time.  Should any of the Veteran's 
disabilities increase in severity, he is strongly encouraged 
to re-apply for an increased evaluation.

Based on the foregoing, the Board finds that the criteria for 
SMC at the level of "M" and the intermediate rate between 
"M" and "N" provided under 38 U.S.C.A. § 1114(m) and 38 
C.F.R. § 3.350(c) and (f) are met.


ORDER

Entitlement to SMC at the level of 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c) plus an intermediate level under 
38 C.F.R. § 3.350(f)(3) is granted, subject to the laws and 
regulations governing the award of monetary benefits.



REMAND


The Veteran submitted a timely notice of disagreement to the 
effective date assigned the grant of entitlement to SMC under 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for loss of use 
of a creative organ.  Hence, the claim must be remanded for 
the preparation of a statement of the case. Manlincon, supra; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to an effective 
date earlier than April 26, 2007 for the 
grant of SMC under 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a) for loss of use of a 
creative organ.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and to 
have his claim reviewed by the Board. Only 
if the Veteran timely perfects his appeal 
as to this issue, undertake any and all 
development deemed essential and re-
adjudicate the Veteran's claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


